DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 8/12/21 in which claims 1-11, 31-34 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/21 has been entered.
Specification
The disclosure is objected to because of the following informalities: 
Related to as previously objected: despite applicant’s remarks on page 6 submitted 2/24/21 and page 4 of remarks submitted 8/12/21, it is still unclear how the value of RetA is being derived, specifically the variable Ps.  Based on applicant’s remarks, the value of Ps is consistent and can be measured based on the fiber content and fabric weight as provided in Example A and B.  However, examiner notes that an equation to derive such a value of Ps based on fiber content and fabric weight has not been provided, and applicant has not shown that it is known in the art.  Furthermore, examiner also notes that the value of variable Pa (water vapor pressure in the local environment) is not
Furthermore, [0102] equation for RetA needs review, such as whether the subtraction symbol is incorrect, and where there is a missing parentheses-- RetA is disclosed as being units of [(ΔkPa)(m2)/W], but after the units provided for the elements in the body of the equation do not result in such units after executing the instant equation
[0108] “Table 3 indicates that Evaporative Resistance(RetA)” should read “Table 2 indicates that Evaporative Resistance(RetA)”
Earlier specification submitted 2/24/21 has a typographical error-- paragraph [0108] were inadvertently submitted for paragraph [0001]; examiner recommends resubmitting specification amendments for [0001] (to confirm the proper paragraph) and for [0108]
Appropriate correction is required.
Claim Objections
Claim(s) 1 and 34 is/are objected to because of the following informalities: 
Claim 1 Line 13 “plied yarn” should read “plied staple yarn” for consistency
Based on applicant’s remarks on page 5 submitted 8/12/21, Claim 34 has a typographical error and should read “0.00737.”  Should applicant disagree with such an objection, examiner notes that Claim 34 can be rejected at least under 112(a) new matter and other objections as the instant recitation is unsupported.
Appropriate correction is required.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 1 Lines 8-10 will continue to be interpreted as before, wherein the outer sheath of dyed staple fibers are twisted around a hollow core within the outer sheath of dyed staple fibers, and not necessarily of the central axis of each package dyed staple yarn (though in the instant rejection, such a latter recitation is still met inasmuch as the core is in the middle and therefore along the central axis of each package dyed staple yarn)
Claim 1 Line 13 will be interpreted as plied staple yarn
Claim 34 will be interpreted as 0.00737.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (USPN 8733075) in view of Dos Santos Henriques et al (WO 03/012183), herein Henriques, and Hatch (Textile Science NPL).
Regarding Claim 1, Mandawewala teaches a woven sheeting fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2; at least for woven--Col. 3 Lines 45-46 “present invention relates to pile yarn in terry woven fabric (warp yarn), or weft yarn, in the case of flat fabrics”; Col. 3 Lines 51-52 “process is described wherein pile yarn is woven with cotton weft and warp yarns to produce terry fabrics”; for sheeting--Col. 1 Lines 13-16 “present invention relates to processes for making yarns suitable for making flat and terry fabrics including terry towels.  In particular, the invention is directed at producing super absorbent ‘hygro’, hydrophilic yarns/fabrics”; Col. 8 Line 33 “flat fabrics can be for sheeting”; Mandawewala teaches the woven fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for sheeting, especially as aforementioned), comprising:
a warp component including warp yarns (where it is known in the art that a woven fabric of yarns would have a warp component of warp yarns; see Col. 3 Line 36 "Warp: In woven fabric, the yarns that run lengthwise"; Col. 6 Lines 44-45 “ground warp is the longitudinal set of yarn forming the base fabric); and
a weft component including weft yarns interwoven with the warp yarns to define the woven sheeting fabric (where it is known in the art that a woven fabric of yarns would have a weft component of weft yarns as recited; see Col. 3 Lines 38-39 "Weft: In woven fabric, the yarns that run perpendicular to the warp yarns"; Col. 3 Lines 36-37 "Warp: In woven fabric, the yarns that run lengthwise and are interwoven with the fill (weft) yarns"; ” Col. 6 Lines 50-54 “weft yarns are laid perpendicular to the pile yarns, and interlace with…ground yarn to form the fabric of the towel,
wherein at least one of a) the warp component, and b) the weft component include a plurality of staple yarns (for staple yarn--see Fig. 1; Col. 2 Lines 22-23 "method of introducing PVA into cotton yarn via cotton spinning system", where it is known in the art that cotton yarn is a staple yarn, furthermore in light of Col. 5 Lines 59-64 “cotton sliver…is a continuous strand of loosely assembled fibers without twist.  The production of the sliver is the first step in the textile operation that brings the staple fiber into a form that can be drawn and eventually twisted into a spun yarn”; for plurality -- Col. 2 Lines 36-37 “inserting PVA fiber slivers into the middle of cotton slivers”, where slivers for cotton is plural; furthermore, the warp or weft component constitutes a plurality of yarns to be a woven fabric; for weft or warp -- as aforementioned, Col. 6 Lines 44-45 “ground warp is the longitudinal set of yarn forming the base fabric”; Col. 6 Lines 50-54 “weft yarns are laid perpendicular to the pile yarns, and interlace with…ground yarn to form the fabric of the towel.  The ground and the weft yarns are standard cotton yarns”; for including plurality of staple yarns--Col. 3 Lines 45-48 “present invention relates to pile yarn in terry woven fabric (warp yarn), or weft yarn, in the case of flat fabrics.  This pile yarn contains warm-water soluble fibers in its core, and cotton...fibers on the outside”; Col. 3 Lines 51-52 “process is described wherein pile yarn is woven with cotton weft and warp yarns to produce terry fabrics”; Col. 6 Lines 46-48, 50-53 “pile warp is placed in the longitudinal direction and produces the pile loops on the towel surface…weft yarns are laid perpendicular to the pile yarns, and interlace with pile or ground yarn to form the fabric of the towel”; inasmuch as the plurality of staple yarn is the pile warp and the pile warp interlaces with weft yarn, at least the weft yarn includes the plurality of staple yarn),
each staple yarn having a length that extends along a central axis (each of the yarns has a portion that indicates a length, especially as the pile runs longitudinally/lengthwise per the definition aforementioned; inasmuch as each staple yarn has a central axis, such a length can be as extends along the central axis),
each separate staple yarn including an outer sheath of staple fibers twisted together (Col. 2 Lines 22-23 "method of introducing PVA into cotton yarn via cotton spinning system"; Col. 2 Lines 36-39 “inserting PVA fiber slivers into the middle of cotton slivers at the feeding end of the drafting zone of the speed frame, twisting on the speed frame, and subsequently spinning the yarn at ring spinning” where it is known in the art that all staple fibers are twisted together in order to stay together via the friction, and that it can be done via ring spinning),
and a hollow core within the outer sheath of staple fibers and around which the outer sheath of staple fibers are twisted (see Fig. 2; Col. 3 Line 61-62 “by dissolving the PVA fibers, a hollow air space is produced throughout the pile yarn”; Col. 2 Lines 22-23 "method of introducing PVA into cotton yarn via cotton spinning system"; Col. 2 Lines 18-21 "polyvinyl alcohol ("PVA")…has the unique property of dissolving in hot water.  This invention exploits the dissolving property of PVA by introducing PVA into…the core of cotton yarn"; Col. 5 Lines 47-48 “configuring the PVA fibers in the core of the cotton yarn…makes the Hygro yarn", where furthermore the existence of PVA in the core of cotton yarn indicates that the cotton yarn has a hollow core; as the outer sheath is of staple fibers twisted together and the outer sheath is around the hollow core, the outer sheath of staple fibers are twisted around the hollow core),
wherein the hollow core extends along the length of the staple yarn (Col. 2 Lines 36-37 “inserting PVA fiber slivers into the middle of cotton slivers”; Col. 3 Lines 45-48 “present invention relates to pile yarn in terry woven fabric (warp yarn), or weft yarn, in the case of flat fabrics.  This pile yarn contains warm-water soluble fibers in its core, and cotton...fibers on the outside”; Col. 5 Lines 47-48 “configuring the PVA fibers in the core of the cotton yarn…makes the Hygro yarn"; Col. 3 Line 61-62 “by dissolving the PVA fibers, a hollow air space is produced throughout the pile yarn”; inasmuch as the length of the staple yarn was previously established as being along a central axis, and the dissolved PVA is also of the hollow core/middle and therefore along the central axis, thus the hollow core extends along the central axis length of the staple yarn).

Mandawewala does not explicitly teach wherein the plurality of staple yarns is plied,
each plied staple yarn having a length that extends along a central axis,
each plied staple yarn having a plurality of separate package dyed staple yarns twisted together,
wherein the outer sheath is of dyed staple fibers,
(and thus) a central axis of each package dyed staple yarn (such that the hollow core extends along a central axis of each package dyed staple yarn),
(and thus) the hollow core extends along the length of the plied staple yarn,
and wherein the plied staple yarn defines a helical structure such that the central axis of each package dyed staple yarn twists around the central axis of the plied yarn.

However, Mandawewala does teach dyeing of the yarns (see Fig. 2; Col. 6 Lines 44-45 “ground warp is the longitudinal set of yarn forming the base fabric”; Col. 6 Lines 50-52 “weft yarns are laid perpendicular to the pile yarns, and interlace with…ground yarn to form the fabric of the towel”; Col. 7 Lines 2-3 “the weft and ground yarn may be dyed.  The dyed or grey ground yarn is then sent to warping and to weaving”; Col. 7 Lines 20-21 “after the weaving is completed, the fabric roll is scoured and dyed in the normal fashion in a fabric dyeing machine”; Col. 7 Lines 33-34 “material is typically wound into the shape of a rope prior to entering the fabric-dyeing machine”).

Henriques teaches wherein the plurality of staple yarns is plied (see Fig. 1 for plied; page 1 "invention refers to a sewing thread composed of…cotton fibre wrap"; page 5 "sewing thread, composed of…two individual sheath/core yarns, comprising…a cotton wrap"; page 7 "Fig. 1, where the whole sewing thread (1) consists of individual yarns (2), each of which consists of...core...(3) and a wrap (4)", where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a plurality of this plied staple yarn would form at least the weft or warp as aforementioned),
each plied staple yarn having a length that extends along a central axis (wherein the plying does not affect the fact that each staple yarn has a central axis and some portion of a length, and therefore so would the plied staple yarn have a central axis and some portion a length, where such length can be that defined as extending along the central axis of the plied staple yarn),
the hollow core extends along the length of the plied staple yarn (wherein the plying does not affect the fact that the hollow core is within the outer sheath of staple fibers, and that said hollow core extends along the central axis of each staple yarn and thus along the length of the staple yarn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala with Henriques’ structure as it is known in the art to ply yarns together in order to increase the strength of the yarn for the intended use (see extrinsic evidence Baker Jr 2003/0205041).

As aforementioned, Mandawewala does teach dyeing of the yarns, and Henriques does as well (see page 2-3 "sewing threads, are composed of at least 2 individual yarns"; page 3 "dyeing the corespun sewing threads").

Modified Mandawewala teaches all of the aforementioned recitations but merely does not explicitly teach package dyed, and therefore that the outer sheath is of dyed staple fibers, resulting in a plurality of separate package dyed staple yarns twisted together.

Hatch teaches yarn dyeing, specifically that of package dyeing (page 437 Yarn Dyeing, “in yarn dyeing, yarns are immersed in a dyebath prior to their incorporation into fabric…most yarn is package dyed…satisfactory for most types of yarn used in knit and woven fabrics”).
As such, modified Mandawewala, in light of Hatch, would then at least suggest that the outer sheath is of dyed staple fibers, resulting in a plurality of separate package dyed staple yarns twisted together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dyeing in Mandawewala, if necessary, to have separate package dyeing so that the staple fibers of Mandawewala would be dyed before twisting resulting in package dyed staple yarns, said package dyed staple yarns then twisted together as taught by Henriques, such as taught by Hatch based on cost and desired penetration for intended use (see Hatch, Yarn Dyeing), especially as it is known in the art to cater to market demands (Henriques page 3).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Mandawewala further teaches:
each plied staple yarn having a plurality of separate packaged dyed staple yarns twisted together (wherein it was previously shown that each staple yarn, modified by Henriques with plying, is a plurality of staple yarns twisted together, and where Hatch taught that the staple yarns are separately package dyed, wherein the plying and package dyeing does not affect the fact that each [plied] staple yarn is a plurality of [package dyed] staple yarns twisted together),
hollow core within the outer sheath of dyed staple fibers that extend along a central axis of each package dyed staple yarn (wherein the package dyeing and the dyed staple fibers does not affect the fact that the dissolved PVA fiber forming the hollowness is along the core/middle of the outer sheath of dyed staple fibers and therefore along a central axis of each package dyed staple yarn),
wherein the plied staple yarn defines a helical structure such that the central axis of each package dyed staple yarn twists around the central axis of the plied yarn (see Henriques Fig; wherein the plying of the staple yarn indicates a helical structure and twisting; inasmuch as each package dyed staple yarn has a central axis and the plying of the package dyed staple yarns twisting together creates a central axis of a plied staple yarn, such would the central axis each package dyed staple yarn be twisted around the central axis of the plied yarn).
Regarding Claim 2, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala further teaches wherein the plurality of plied staple yarns have a first tensile strength adapted for formation into the woven sheeting fabric (the existence of a plurality of plied staple yarns would have some sort of a first tensile strength; Mandawewala teaches the first tensile strength which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being utilized for woven sheeting fabric, especially in light of the recitations in the rejection of the preamble),
and each package dyed staple yarn has a second tensile strength (the existence of each of the package dyed staple yarn would have some sort of a second tensile strength each).

Mandawewala does not explicitly teach the second tensile strength that is less than the first tensile strength.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second tensile strength would be less than that of the first tensile strength, as the tensile strength from the plurality of plied staple yarns together in the fabric would be greater than its individual components, where the individual package dyed staple yarn individually help constitute a ply, and where a plurality of these plies make the plurality of plied staple yarns.
Regarding Claim 3, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Henriques further teaches wherein each plied staple yarn is a two-ply yarn, and the plurality of separate package dyed staple yarns include a first package dyed staple yarn and a second package dyed staple yarn twisted with the first package dyed staple yarn to define the two-ply yarn (see annotated Fig. 1 below, where there are two yarns being twisted together indicating two-ply, where the rest of the limitation was taught in Claim 1).

    PNG
    media_image1.png
    510
    294
    media_image1.png
    Greyscale

Regarding Claim 4, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Modified Mandawewala further teaches wherein each package dyed staple yarn defines a yarn cross-sectional dimension (any yarn would have a cross-sectional dimension)
and the hollow core defines a core cross-sectional dimension that is aligned with the yarn cross-sectional dimension along a direction (as Mandawewala taught that the PVA fibers were within the hollow core, then the cross-section of the PVA fibers would constitute the core cross-sectional dimension.  see annotated Fig. 1 below of Henriques for further clarity, where the aligned direction is that the cross-sections are taken in the same direction.

    PNG
    media_image2.png
    825
    434
    media_image2.png
    Greyscale


Modified Mandawewala does not explicitly teach wherein the core cross-sectional dimension is between about 5% to about 40% of the yarn cross-sectional dimension.

However, Mandawewala does teach Col. 2 Lines 12-14 "the greater the amount of free air space available within the yarn, the quicker and higher absorption of the water"; Col. 3 Lines 61-65 “by dissolving the PVA fibres, a hollow air space is produced through the pile yarn, corresponding to an increase in the air space in the pile yarn.  By increasing the air space in the pile yarn, the resulting towels are softer and bulkier than standard cotton towels”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’ s ratio range of cross-sectional dimensions if necessary based on design choice and/or intended use, such as having a quicker absorption of water (Col. 2 Lines 12-14) and/or based on the degree of softness and bulk desired (Col. 3 Lines 61-65).
Regarding Claim 5, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala further teaches wherein the staple fibers are a) cotton fibers, or b) blends of cotton fibers with one or more other fibers (Col. 2 Lines 22-23 method of introducing PVA into cotton yarn via cotton spinning system"; Col. 5 Lines 59-64 “cotton sliver…is a continuous strand of loosely assembled fibers without twist.  The production of the sliver is the first step in the textile operation that brings the staple fiber into a form that can be drawn and eventually twisted into a spun yarn”; Col. 5 Lines 47-48 “configuring the PVA fibers in the core of the cotton yarn…makes the Hygro yarn").
Regarding Claim 31, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala further teaches wherein the hollow core is formed from water soluble fibers (Col. 2 Lines 18-21 "polyvinyl alcohol ("PVA")…has the unique property of dissolving in hot water.  This invention exploits the dissolving property of PVA by introducing PVA into…the core of cotton yarn"; Col. 2 Lines 36-37 “inserting PVA fiber slivers into the middle of cotton slivers”; Col. 3 Lines 45-48 “present invention relates to pile yarn in terry woven fabric (warp yarn), or weft yarn, in the case of flat fabrics.  This pile yarn contains warm-water soluble fibers in its core, and cotton...fibers on the outside”; Col. 5 Lines 47-48 “configuring the PVA fibers in the core of the cotton yarn…makes the Hygro yarn").
Regarding Claim 32, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 31.
Mandawewala at least suggests wherein the water soluble fibers are present in a range of about 5% to about 40% of the weight of the plied staple yarn (Col. 3 Lines 55-57 “the amount of water soluble fibers present can vary from about 8% to about 25% of the weight of the yarn”).
Although this is directed to a non-plied staple yarn of Mandawewala, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the weight % of the PVA within the plied staple yarn in modified Mandawewala and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of the weight % relative to the plied staple yarn.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a weight % of the plied staple yarn as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of the intended use, such as the amount of bulkiness desired (Col. 5 Lines 30-32).  
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure and/or modify Mandawewala’ s weight %, if necessary, based on intended use, such as for its sheeting, especially in light of Col. 3 Lines 54-55 “amount of fibers dissolved, depends upon the count of the yarn or yarns used” and extrinsic evidence Mittal (US Publication 2016/0273135) indicating count for sheeting purposes.

Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (USPN 8733075) in view of Dos Santos Henriques et al (WO 03/012183), herein Henriques, and Hatch (Textile Science NPL), as applied to Claim(s) 1-5, 31, 32  above, further in view of Mittal et al (US Publication 2016/0273135), herein Mittal.
Regarding Claim 6, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein the warp and weft yarns are arranged to define a thread count between about 100 and about 1000.

Nevertheless, Mandawewala does teach that it is known that it can be about 100 (Col. 2 Lines 61-63 “the warp and weft yarn count, in the case of flat fabrics, range from Ne. 12s to Ne. 100s in single as well as doubled configuration”).
Nevertheless, Mittal also teaches wherein the warp and weft yarns are arranged to define a thread count between about 100 and about 1000 ([0002] "conventional fabrics ...such as sheets...may be cut and formed from sheeting comprised of warp end yarns and fill pick yarns woven into a web"; [0005] "conventional sheeting fabrics…characterized by a plain weave construction of…at least about 100 threads per square inch").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala with Mittal’s conventional thread count for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a thread count, wherein applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting.
Regarding Claim 7, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein the warp end density is between about 50 warp ends per inch and about 350 warp ends per inch.

Mittal suggests wherein the warp end density is between about 50 warp ends per inch and about 350 warp ends per inch ([0012] "these and other embodiments can be accomplished providing a unique sheeting fabric construction"; [0014] "woven fabric of at least about 120 threads per square inch or higher", where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this range is capable of encompassing threads per inch in the range as recited and that it is capable of being for the warp).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with or in light of Mittal’s threads per square inch recitation, and therefore have a warp end density in the recited range, in order for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a range of threads per square inch, wherein as the applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting. 
Regarding Claim 8, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein the weft yarn density is between about 100 and about 700 weft yarns per inch.

Mittal suggests wherein the wherein the weft yarn density is between about 100 and about 700 weft yarns per inch ([0012] "these and other embodiments can be accomplished providing a unique sheeting fabric construction"; [0014] "woven fabric of at least about 120 threads per square inch or higher", where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this range is capable of encompassing threads per inch in the range as recited and that it is capable of being for the weft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with or in light of Mittal’s threads per square inch, and therefore have a weft yarn density in such a recited range, in order for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a range of threads per square inch, wherein the applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting.
Regarding Claim 9, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne.

Mittal suggests wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne ([0012] "these and other embodiments can be accomplished providing a unique sheeting fabric construction"; [0014] "core spun warp…may have a yarn count of about 8-60 Ne”, where the rejection in Claim 1 already established that the package dyed staple yarn could be for the warp, and where such a yarn count for the warp could indicate that the individual ply could have a cotton count between 20 and 120 Ne, especially as Mandawewala is cotton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with or in light of Mittal’s warp cotton count, and therefore have each ply’s cotton count in such a recited range, for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a range of cotton count, wherein the applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting.
Regarding Claim 10, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Modified Mandawewala further teach wherein the weft component includes the plurality of plied staple yarns (see aforementioned rejection of Claim 1, such as Col. 6 Lines 46-48, 50-53 “pile warp is placed in the longitudinal direction and produces the pile loops on the towel surface…weft yarns are laid perpendicular to the pile yarns, and interlace with pile or ground yarn to form the fabric of the towel”; inasmuch as the weft yarns interlace with the pile yarns, the pile yarns being of the plurality of plied staple yarns as aforementioned in Col. 3 Lines 47-48 further modified, the weft component includes the plurality of plied staple yarns).

Mandawewala does not explicitly teach and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne.

Mittal teaches and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne ([0014] "core spun warp…may have a yarn count of about 8-60 Ne", where Mittal’s recitation is capable of being for the weft; and where such a yarn count for the weft could indicate that the individual ply could have a cotton count between 20 and 120 Ne, especially as Mandawewala is cotton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’ s weft cotton count, if necessary, with or in light of Mittal’s warp cotton count, and therefore have each ply’s cotton count in such a recited range, for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a range of cotton count, wherein the applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting.
Regarding Claim 11, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Modified Mandawewala further teaches wherein the warp component includes the plurality of package dyed staple yarns (see aforementioned rejection of Claim 1, such as Col. 6 Lines 44-45 “ground warp is the longitudinal set of yarn forming the base fabric”; Col. 6 Lines 46-48, 50-53 “pile warp is placed in the longitudinal direction and produces the pile loops on the towel surface…weft yarns are laid perpendicular to the pile yarns, and interlace with pile or ground yarn to form the fabric of the towel”; at least inasmuch as the ground warp yarns interlace with the weft yarns and the weft yarns interlace with the pile yarns, wherein the pile yarns as modified constitute a plurality of package dyed staple yarns as aforementioned in Col. 3 Lines 47-48 further modified, the warp yarns include the plurality of package dyed staple yarns).

Mandawewala does not explicitly teach and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne (where, as best understood, “each staple yarn” indicates “each package dyed staple yarn”).

Mittal teaches and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne ([0014] "core spun warp…may have a yarn count of about 8-60 Ne"; where such a yarn count for the warp could indicate that the individual ply could have a cotton count between 20 and 120 Ne, especially as Mandawewala is cotton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with or in light of Mittal’s warp cotton count, and therefore have each ply’s cotton count in such a recited range, for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a range of cotton count, wherein the applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting.

Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (USPN 8733075) in view of Dos Santos Henriques et al (WO 03/012183), herein Henriques, and Hatch (Textile Science NPL), as applied to Claim(s) 1-5, 31, 32 above, further in view of Debnath et al (USPN 10196763), herein Debnath.
Regarding Claim 33, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein the woven sheeting fabric has an average total thermal resistance of .08.
However, Mandawewala does teach a low thermal conductivity (Col. 8 Lines 35-39 “the Hygro toweling fabrics and flat fabrics have a low thermal conductivity, and thus produce a warm feeling when pressed against the body.  The towel fabric and the flat fabric are more voluminous and lighter than standard cotton towels or fabrics”).

Debnath further at least suggests wherein the woven sheeting fabric has an average total thermal resistance of .08 (Col. 4 Lines 56-58 “Thermal insulation: it is a measure of amount of heat a fabric can resist from tis surface to dissipate in to the atmosphere”; Col. 5 Lines 43-46 “porous yarns and fabrics are 30 to 40% more voluminous than the normal and have 20 to 30% higher thermal insulation properties”).
As best understood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the average total thermal resistance of Mandawewala and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists,  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), especially in light of the recitation in Debnath.
Modified Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of the average total thermal resistance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an average total thermal resistance as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of comparative recitation in Debnath.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure and/or modify Mandawewala’ s average total thermal resistance, if necessary, based on intended use, such as how much average total thermal resistance is desired for the application based on design choice and/or intended use.
Furthermore, especially as modified Mandawewala teaches the structure and materials, it would at least suggest the same test result.
Regarding Claim 34, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein the woven sheeting fabric has an average total evaporative value of .00737.

Debnath at least suggests wherein the woven sheeting fabric has an average total evaporative resistance value of .00737 (Col. 4 Lines 56-58 “Thermal insulation: it is a measure of amount of heat a fabric can resist from tis surface to dissipate in to the atmosphere”; Col. 5 Lines 43-46 “porous yarns and fabrics are 30 to 40% more voluminous than the normal and have 20 to 30% higher thermal insulation properties” where, as best understood from applicant’s disclosure, the value of the thermal insulation would result in an average evaporative resistance value based on specific testing conditions).
As best understood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the average total evaporative resistance of Mandawewala and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists,  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), especially in light of the recitation in Debnath.
Modified Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of the average total evaporative resistance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an average total evaporative resistance as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of the comparative recitation in Debnath.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure and/or modify Mandawewala’ s average total evaporative resistance, if necessary, based on intended use, such as how much evaporative resistance is desired for the application.
Furthermore, especially as modified Mandawewala teaches the structure and materials, it would at least suggest the same test result.
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 31-34 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  For further clarification--
In regards in applicant’s remarks on page 6 submitted 8/12/21, examiner respectfully disagrees that “Office states that Debnath does not explicitly teach a hollow core extending along the length of the staple yarn” and directs applicant’s attention to page 9 of the office action-- examiner notes that the rejection indicates that Debnath does teach “a hollow core extending along the length of the staple yarn” but merely did not teach that the hollow core extends along the entire length of the staple yarn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Masui (JP04108131), Kaneko and Watanabe (JP 2007056439) directed to dissolving PVA core within a wool sheath for bulky yarn; Hirosue et al (US Publication 2008/0085648), Mullebrouck et al (US Publication 2011/0240626), Yu et al (US Publication 2015/0284881), Yu et al (US Publication 2018/0105960), Tanimoto et al (US Publication 2020/0058844) directed to dissolving water soluble vinylon/PVA in core; Choserot and Caron (WO 0212602), Bartlow (USPN 3625389) directed to dissolving the core; Litton (US Publication 2002/0034902) directed to a water soluble yarn in core around which is twisted polyester yarn; Smith (US Publication 2015/0024202) directed to PVA core plied; Khoshkava et al (USPN 10007347), Wang (USPN 10538865), Bainbridge et al (US Publication 2020/0032424), Scott (USPN 3095258) directed to a hollow fiber or yarn.
Also considered pertinent to applicant’s disclosure is Alexander et al (USPN 10982358), Huang et al (US Publication 2021/0108341) directed to hollow yarn; Koo (US Publication 2019/0106813), Koo (US Publication 2020/0378039) directed to washing out for a partially hollow yarn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732         


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732